Citation Nr: 0110814	
Decision Date: 04/13/01    Archive Date: 04/23/01	

DOCKET NO.  98-00 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for carpal tunnel 
syndrome on the left.  

3.  Entitlement to service connection for a chronic 
adjustment disorder.  

4.  Entitlement to service connection for a stomach ulcer.  

5.  Entitlement to service connection for a sinus disability 
or lymphadenopathy.  

6.  Entitlement to an increased initial rating for bilateral 
traumatic arthritis of the hips, evaluated as 10 percent 
disabling.  

7.  Entitlement to an increased initial rating for carpal 
tunnel on the right, currently evaluated as 10 percent 
disabling.  

8.  Entitlement to an increased initial rating for cervical 
strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from 1981 to September 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The January 1997 RO decision, inter alia, denied service 
connection for disability manifested by chest pain and a low 
back disability.  It also granted service connection for 
tinnitus and assigned a noncompensable evaluation.  The 
veteran perfected an appeal from the denials of service 
connection, and filed a notice of disagreement with a 
noncompensable evaluation assigned for tinnitus.  A June 1999 
RO decision granted service connection for degenerative 
arthritis of the lumbosacral spine and ischemia of the left 
lateral heart.  The June 1999 RO decision also granted a 10 
percent evaluation for tinnitus.  Since these are full grants 
of benefits for these issues, the issues are moot and will 
not be considered by the Board at this time.  


FINDINGS OF FACT

1.  The veteran does not currently have bilateral hearing 
loss disability.  

2.  The RO granted service connection for bilateral traumatic 
arthritis of the hips and carpal tunnel on the right, 
assigning a 10 percent evaluation for each, and cervical 
strain, assigning a noncompensable evaluation in January 
1997.  The veteran was notified of this decision by official 
letter dated February 3, 1997.  

3.  In December 1997 the veteran filed a notice of 
disagreement with the evaluations assigned for bilateral 
traumatic arthritis of the hips, carpal tunnel on the right, 
and cervical strain; in June 1999 the RO provided the veteran 
with a statement of the case addressing increased ratings for 
these disabilities.  

4.  The veteran did not file a substantive appeal with the VA 
regarding the issues of increased ratings for bilateral 
traumatic arthritis of the hips, carpal tunnel on the right, 
and cervical strain.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service, and the service incurrence of 
bilateral hearing loss may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2000).  

2.  The criteria for a timely substantive appeal of a January 
1997 RO decision assigning an evaluation for bilateral 
traumatic arthritis of the hips have not been met.  38 
U.S.C.A. § 7105(d)(3) (West 1991); VCAA; 38 C.F.R. 
§ 20.302(b) (2000).  

3.  The criteria for a timely substantive appeal of a January 
1997 RO decision assigning an evaluation for carpal tunnel on 
the right have not been met.  38 U.S.C.A. § 7105(d)(3); VCAA; 
38 C.F.R. § 20.302(b).  

4.  The criteria for a timely substantive appeal of a January 
1997 RO decision assigning an evaluation for cervical strain 
have not been met.  38 U.S.C.A. § 7105(d)(3); VCAA; 38 C.F.R. 
§ 20.302(b).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The record 
reflects that the RO denied the veteran's claim for service 
connection for bilateral hearing loss on the merits.  The 
record indicates that treatment records have been obtained, 
and that the veteran was afforded a VA audiology examination.  
With respect to the veteran's appeal of the evaluations 
assigned for bilateral traumatic arthritis of the hips, 
carpal tunnel on the right, and cervical strain, the record 
reflects that the statement of the case, issued to the 
veteran and his representative in June 1999, informed them 
that if the veteran desired to continue his appeal he would 
need to file a formal appeal.  He was provided a VA Form 9 
for that purpose.  Further, in January 2001, the veteran and 
his representative were provided the opportunity to submit 
any additional argument or evidence they desired relating to 
the failure to file a substantive appeal following the 
issuance of the June 1999 statement of the case.  Therefore, 
the Board concludes that it may now proceed, without 
prejudice to the veteran, to decide the issue of entitlement 
to service connection for bilateral hearing loss, and to 
dismiss the issues of increased ratings, since the VA has 
complied with the VCAA because there is no indication that 
any further notification or development could be undertaken 
that has not already been accomplished.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

I.  Hearing loss

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (d).  When a veteran 
served continuously for 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even through there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing is considered a disability under VA 
regulations when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least 3 of the indicated frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran's service medical records reflect that in July 
1984 his auditory thresholds at the above indicated 
frequencies were:  On the left, 25, 25, 20, 10, and 15, 
respectively.  On the right they were 35, 50, 45, 30, and 30, 
respectively.  In July 1989 the auditory thresholds at the 
indicated frequencies were reported to be, on the left, 20, 
20, 15, 15, and 25, respectively.  On the right they were 
reported to be 20, 25, 20, 20, and 20, respectively.  In May 
1996 the auditory thresholds in the indicated frequencies 
were reported to be, on the left, 10, 10, 10, 10, and 
20, respectively.  On the right they were reported to be 15, 
10, 10, 10, and 20, respectively.  In July 1996 the auditory 
thresholds at the indicated frequencies were reported to be, 
on the left, 20, 10, 5, 0, and 20, respectively.  On the 
right they were reported to be 15, 10, 10, 10, and 20, 
respectively.  

The report of an April 1997 VA audiology examination reflects 
that the veteran's auditory thresholds at the indicated 
frequencies were reported to be, on the left, 10, 5, 10, 5, 
20, respectively.  On the right they were reported to be 15, 
5, 10, 5, and 10, respectively.  Speech recognition scores 
were reported to be 98 percent in each ear.  

Although service medical records, dated in 1984, indicate 
that the veteran had hearing loss disability for VA purposes, 
service medical records in 1989 and 1996 reflect that the 
veteran did not have hearing loss for VA purposes.  Further, 
an April 1997 VA audiology examination reflects that the 
veteran does not have hearing loss for VA purposes.  There is 
no competent medical evidence indicating that the veteran 
currently has bilateral hearing loss for VA purposes, and 
there is substantial competent medical evidence indicating 
that the veteran does not have bilateral hearing loss for VA 
purposes.  Therefore, a preponderance of the evidence is 
against a finding that the veteran currently has bilateral 
hearing loss for VA purposes.  

II.  Increased ratings

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by an NOD and 
completed by substantive appeal after a statement of the case 
(SOC) is furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200 (2000).  

After an appellant receives the SOC, the appellant must file 
a formal appeal within 60 days from the date the SOC is 
mailed, or within the remainder of the one year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) 
(where a claimant did not perfect appeal by timely filing 
substantive appeal, RO rating decision became final.  By 
regulation, this formal appeal must consist of either "a 
properly completed VA Form 1-9,...or correspondence containing 
the necessary information."  38 C.F.R. § 20.202 (2000).  A 
properly completed VA Form includes the signature of the 
claimant, his representative, or his guardian.  See Fleishman 
v. West, 138 F. 3d 1429 (Fed. Cir. 1998); cert. denied 119 
S.Ct. 371 (1999).  The formal appeal permits the appellant to 
consider the reasons for an adverse RO decision, as explained 
in the SOC, and to formulate and present specific arguments 
relating to errors of fact or law made by the RO.  38 
U.S.C.A. § 7105(d)(3); Roy, at 555.  

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing, and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303 (2000).  

In this case, the RO granted service connection for bilateral 
traumatic arthritis of the hips, carpal tunnel on the right, 
and cervical strain, by decision in January 1997.  It 
notified the veteran of this action and the evaluations 
assigned for these disabilities by official letter dated 
February 3, 1997.  In December 1997 the veteran filed a 
notice of disagreement with respect to the evaluations 
assigned by the RO for these disabilities in its January 1997 
decision.  In June 1999 the RO provided the veteran with a 
statement of the case addressing increased evaluations for 
bilateral traumatic arthritis of the hips, carpal tunnel on 
the right, and cervical strain.  At that time, the veteran 
was also provided a VA Form 9 and instructed to complete the 
appeal within 60 days, or within the remainder, if any, of 
the one year period from the date of the letter notifying the 
veteran of the action he had appealed.  The veteran was also 
advised that if he needed more time he should request more 
time before the time limit for filing his appeal expired.  

The veteran did not file a VA Form 9, or any correspondence 
relating to the appeal of these issues, at any time following 
the issuance of the June 1999 SOC.  The veteran did not file 
a request for an extension of time.  Accordingly, the veteran 
has not timely filed a substantive appeal.  

In January 2001 the Board notified the veteran and his 
representative that a substantive appeal had not been filed.  
No response was received to that notification.  In YT v. 
Brown, 9 Vet. App. 195 (1996), the United States Court of 
Appeals for Veterans Claims (Court) affirmed a Board decision 
which denied the appellant's claim based upon the lack of a 
timely substantive appeal.  The Court held that because the 
claimant did not file the 1-9 until after the time had 
expired, she did not perfect her appeal.  See Mason v. Brown, 
8 Vet. App. 44, 54 (1995) (citing Roy at 555); see also 38 
C.F.R. § 19.32 (agency of original jurisdiction may close the 
appeal without notice to an appellant or his or her 
representative for failure to respond to a statement of the 
case within the period allowed; if appellant files 
substantive appeal within the one year period, the appeal 
will be reactivated).  In this case, the veteran similarly 
failed to file an appeal prior to expiration of the time 
allowed by law for doing so, and his claim is not before the 
Board.  


ORDER

Service connection for bilateral hearing loss is denied.  

A timely substantive appeal of a decision assigning an 
evaluation for bilateral traumatic arthritis of the hips was 
not timely filed, and the appeal with respect to this issue 
is dismissed.  

A timely substantive appeal of a decision assigning an 
evaluation for carpal tunnel on the right was not timely 
filed, and the appeal with respect to this issue is 
dismissed.  

A timely substantive appeal of a decision assigning an 
evaluation for cervical strain was not timely filed, and the 
appeal with respect to this issue is dismissed.  


REMAND

The veteran's claims for service connection for carpal tunnel 
on the left, chronic adjustment disorder, stomach ulcer, and 
sinus disability or lymphadenopathy have been denied on the 
basis that they are not well grounded.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA.  This law redefines the obligations of VA with 
respect to the duty to assist and notify claimants regarding 
their claims.  Among other things, this law eliminates the 
concept of a well grounded claim, and is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in §§ 3 and 4 of the VCAA (to 
be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107) are fully 
complied with and satisfied.  

2.  The veteran should be afforded a VA 
neurology examination to determine the 
existence and etiology of any currently 
manifested carpal tunnel on the left.  
All indicated tests and studies should be 
performed, and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the veteran currently has carpal 
tunnel on the left, and if so, whether it 
is at least as likely as not that 
currently manifested carpal tunnel on the 
left existed during active service or is 
related to active service.  A complete 
rationale should be provided for all 
opinions offered.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
existence and etiology of any currently 
manifested chronic adjustment disorder.  
All indicated tests and studies should be 
performed, and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the veteran currently has a 
chronic adjustment disorder and, if so, 
whether it is at least as likely as not 
that currently manifested chronic 
adjustment disorder existed during active 
service, or is related to active service.  
A complete rationale should be provided 
for all opinions offered.  

4.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the existence and etiology of any 
currently manifested stomach ulcer.  All 
indicated tests and studies should be 
performed, and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the veteran currently has a 
stomach ulcer and, if so, whether it is 
at least as likely as not that his 
currently manifested stomach ulcer 
existed during active service, was 
manifested within one year of discharge 
from active service, or is related to 
active service.  A complete rationale 
should be provided for all opinions 
offered.  

5.  The veteran should be afforded an 
appropriate VA examination to determine 
the existence and etiology of any sinus 
disability or lymphadenopathy.  All 
indicated tests and studies should be 
performed, and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the veteran currently has a 
sinus disability or lymphadenopathy and, 
if so, whether it is at least as likely 
as not that his currently manifested 
sinus disability or lymphadenopathy 
existed during active service or is 
related to active service.  A complete 
rationale should be provided for all 
opinions offered.  

6.  Then, after ensuring that the 
provisions of VCAA have been complied 
with, the RO should readjudicate the 
issues remaining on appeal.  

7.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


 

